Citation Nr: 0710632	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with a 
loss of consciousness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1991.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for tinnitus, gastroenteritis, bilateral hearing loss, 
deviated septum, a right wrist disability, a right ankle 
disability, hypertension, a dental disability and a growth on 
the lung, and denied entitlement to increased ratings for the 
cervical spine disability, left knee disability, bilateral 
macular degeneration, and sarcoidosis.  The RO also 
determined that there was no clear and unmistakable error in 
the September 1992 rating decision which denied entitlement 
to service connection for hypertension, and granted service 
connection for fracture of the right third finger.  The 
veteran appealed all issues except for the issues of service 
connection for tinnitus, a dental disability and hearing 
loss, and the clear and unmistakable error issue.  The issue 
of service connection for a growth of the lung was clarified 
as a compensable evaluation for sarcoidosis in an RO hearing 
in September 2001.    

By rating decision of July 2002 and in the October 2002 
statement of the case, the RO assigned separate 10 percent 
disability ratings to each eye for scotomas with macular 
pigmentary degeneration from July 31, 2000, the date of 
claim.  The RO also assigned a separate 10 percent rating to 
the residuals of the medial meniscus tear of the left knee 
from July 31, 2000, the date of claim.  

In September 2005, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.

In an August 2006 Board decision, the Board denied 
entitlement to service connection for a right wrist 
disability, gastroenteritis, and a deviated septum, and 
denied entitlement to increased ratings for residuals of the 
medial meniscus tear of the left knee, cervical spine 
degenerative joint disease, scotoma of the left and right 
eyes with macular pigmentary degeneration, and sarcoidosis.  
The Board reopened the claim for service connection for 
hypertension and remanded the issues of entitlement to 
service connection for hypertension with loss of 
consciousness and a right ankle disability.  

In an October 2006 rating decision, the RO granted service 
connection for residuals of a right ankle injury and assigned 
a zero percent rating effective July 31, 2000.  This is a 
complete grant of the benefits sought on appeal and this 
issue is no longer before the Board for appellate review.    


FINDING OF FACT

Hypertension with loss of consciousness was detected after 
service and there is no competent evidence which relates the 
hypertension to service.  


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2003 and August 
2006.  The December 2003 letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection.  The letters also notified the 
veteran as to what information and evidence must be provided 
by the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the December 2003 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of these elements in the August 2006 
letter.  

Although the VCAA notice letters were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  After the 
December 2003 VCAA notice was provided, the veteran had 
almost three years to respond to the notice and submit 
additional evidence in support of his claim.  The claim was 
readjudicated by the RO in the February 2005, April 2005, 
August 2005 and October 2006 supplemental statements of the 
case.  After the August 2006 VCAA notice was provided, the 
veteran had almost two months to respond to the notice and 
submit additional evidence in support of his claim before the 
claim was readjudicated in the October 2006 supplemental 
statement of the case.  The claim was certified to the Board 
in December 2006.  The Board points out that the veteran has 
not alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The evidence of 
record shows that, even before the veteran was issued the 
December 2003 and August 2006 notices, he apparently had 
actual knowledge of what information or evidence was needed 
to substantiate the claim for service connection for 
hypertension.  For instance, in his July 2000 claim, the 
veteran argued that his hypertension had its onset in 
service, which shows that the veteran had actual knowledge of 
what information and evidence was needed to substantiate a 
claim for service connection.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from December 2001 to April 2006 from 
the Central Texas VA medical facilities have been obtained.  
There is no identified relevant evidence that has not been 
accounted for.  VA examinations were conducted in September 
2006 and July 2004 in order to obtain a medical opinion as to 
whether the current hypertension is related to service.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

The veteran asserts that his current hypertension first 
manifested in service.  The competent medical evidence of 
record establishes that the veteran currently has 
hypertension.  The VA treatment records dated from December 
2001 to April 2006 show that the veteran has hypertension and 
he is currently taking medication for this disorder.  

There is no competent evidence of a diagnosis of hypertension 
in service.  Service medical records show that upon 
enlistment examination in August 1964, the veteran's blood 
pressure reading was 120/60.  Upon separation examination in 
September 1991, the veteran's blood pressure reading was 
160/100 in the left arm and 140/88 in the right arm.  The 
veteran reported having high blood pressure.  Hypertension 
was not diagnosed upon service separation.  It was noted that 
a 5 day check and follow-up were recommended.  Another 
September 1991 service medical record indicates that the 
veteran's blood pressure was 128/85.  The Board notes that in 
the VA's Schedule for Rating Disabilities, Diagnostic Code 
7101 defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. 
or greater with diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.     

There is no evidence of a diagnosis of hypertension within 
one year of service separation.  The veteran separated from 
service in December 1991.  He underwent VA examination in 
March 1992.  The veteran reported that high blood pressure 
was diagnosed in 1989.  He indicated that he was monitored 
for several weeks and his blood pressure came down to normal 
without medication.  The veteran indicated that again, in 
1991, his blood pressure was found to be slightly elevated.  
The veteran stated that he was monitored for about a week, 
his blood pressure was normal, and he was not treated with 
medication.  Examination of the cardiovascular system was 
normal.  The veteran's blood pressure was 125/80 (sitting), 
125/80 (recumbent), and 125/80 (standing).  The diagnosis was 
past history of hypertension with no residual evidence of 
hypertension upon examination.  There is no competent 
evidence of record that establishes manifestations of chronic 
hypertension to the requisite degree within one year from 
service separation.  Thus, service connection on a 
presumptive basis is not warranted.  

There is no competent evidence of a link between the current 
hypertension and service.  The competent evidence of record 
shows that the first evidence of a diagnosis of hypertension 
is in 1999.  The September 2006 VA examination report 
indicates that the examiner reviewed the veteran's claims 
folder and medical history and examined the veteran.  The 
examiner stated that in view of the findings in the service 
medical records and the post service treatment records, it is 
clear that a diagnosis of sustained hypertension was made and 
treatment was instituted in 1999, and that sustained 
hypertension was not manifested or documented to have 
occurred during service.  The examiner noted that there was a 
singular isolated blood pressure elevation of 160/100 at 
separation.  The examiner further noted that a five day blood 
pressure check did not establish the diagnosis of sustained 
hypertension and no treatment was instituted.  The examiner 
indicated that after service, the veteran was followed at a 
VA medical center, and the veteran's blood pressure readings 
were normal without any mention of hypertension until 1999.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner also provided the basis for 
the medical opinion and pointed to the evidence which 
supported the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In short, the probative medical 
evidence of record establishes that the veteran's current 
hypertension is not related to injury or disease in service.  

The veteran's own implied assertions that the hypertension 
manifested in service or is related to the elevated blood 
pressure reading in service are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise and he has not submitted any 
medical evidence which supports his contentions. 

In summary, there is no competent evidence which relates the 
hypertension to any injury, incident, or disease in service 
and there is no competent evidence which establishes a 
diagnosis of hypertension within one year after service 
separation.  As such, the preponderance of the evidence is 
against the claim for service connection for hypertension, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for hypertension with a 
loss of consciousness is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


